FILED
                            NOT FOR PUBLICATION                               AUG 02 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


LIMBER POZUELOS,                       )     No. 08-74911
                                       )
      Petitioner,                      )     Agency No. A072-112-079
                                       )
      v.                               )     MEMORANDUM*
                                       )
ERIC H. HOLDER Jr., Attorney           )
General,                               )
                                       )
      Respondent.                      )
                                       )

                         Petition to Review an Order of the
                          Board of Immigration Appeals

                             Submitted July 13, 2010**
                             San Francisco, California

Before:      FERNANDEZ and TALLMAN, Circuit Judges, and HOGAN,***
             District Judge.

      Limber Pozuelos, a citizen of Guatemala, petitions for review of the Board



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Thomas F. Hogan, Senior United States District Judge for
the District of Columbia, sitting by designation.
of Immigration Appeals’ denial of his application for asylum1 and withholding of

removal.2 We deny the petition.

      The BIA’s determination that an alien is not eligible for asylum must be

upheld if “‘supported by reasonable, substantial, and probative evidence on the

record considered as a whole.’” INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.

Ct. 812, 815, 117 L. Ed. 2d 38 (1992) (citation omitted). “It can be reversed only

if the evidence presented . . . was such that a reasonable factfinder would have to

conclude that the requisite fear of persecution existed.” Id.; see also Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). When an alien seeks to overturn

the BIA’s adverse determination, “he must show that the evidence he presented

was so compelling that no reasonable factfinder could fail to find the requisite fear

of persecution.” Elias-Zacarias, 502 U.S. at 483–84, 112 S. Ct. at 817. When an

asylum claim is involved, an alien must show either past persecution or a well

founded fear of future persecution that is “subjectively genuine and objectively

reasonable.” Fisher v. INS, 79 F.3d 955, 960 (9th Cir. 1996) (en banc); see also

Gu v. Gonzales, 454 F.3d 1014, 1019 (9th Cir. 2006).

      Pozuelos cannot meet his heavy burden. While Pozuelos was threatened in


      1
          8 U.S.C. § 1158.
      2
          8 U.S.C. § 1231(b)(3).

                                           2
his rural hometown and members of his family were harmed when they travelled

from Guatemala City, where they had not been disturbed, to the guerrilla infested

area that they had left, that evidence does not compel the conclusion that Pozuelos

was persecuted or will be persecuted if he returns to Guatemala. See Canales-

Vargas v. Gonzales, 441 F.3d 739, 744 (9th Cir. 2006) (threats); Lim v. INS, 224
F.3d 929, 936 (9th Cir. 2000) (threats); Molina-Estrada v. INS, 293 F.3d 1089,

1095 (9th Cir. 2002) (harm directed at family members); Arriaga-Barrientos v.

INS, 937 F.2d 411, 414 (9th Cir. 1991) (same). Moreover, it is noteworthy that no

harm had come to the family members (and none came to him) in Guatemala City,

where the family had resided since 1992;3 rather, the family had been safe in

Guatemala City for sixteen years.4 Thus, the BIA could deny relief.

      Because the BIA determined that Pozuelos did not meet the requirements for

a grant of asylum, it properly determined that he did not meet the requirements for

withholding of removal either. See Gonzalez-Hernandez, 336 F.3d at 1001 n.5;

Fisher, 79 F.3d at 965.

      Petition DENIED.



      3
       See Hakeem v. INS, 273 F.3d 812, 816–17 (9th Cir. 2001); Mendez-Efrain
v. INS, 813 F.2d 279, 282, 283 (9th Cir. 1987).
      4
          See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 999 (9th Cir. 2003).

                                          3